Citation Nr: 1606806	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-46 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), excluding a period of hospitalization from April 12, 2011, to June 1, 2011, where a temporary total rating has been assigned.

2.  Entitlement to an effective date prior to October 15, 2010, for the grant of a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).  

3.  Entitlement to an effective date prior to August 5, 2009, for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Winona W. Zimberlin, Attorney-at-Law



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Hartford, Connecticut.  The March 2010 rating decision granted service connection for PTSD and assigned a 50 percent disability rating, effective the date of claim, August 5, 2009.  The January 2012 decision granted a TDIU, effective October 15, 2010.  

The Board notes that, in the March 2010 rating decision, the RO also denied service connection for erectile dysfunction, to include as secondary to PTSD.  The Veteran perfected his appeal in regard to this matter.  However, a March 2012 rating decision granted service connection for erectile dysfunction as secondary to service-connected PTSD and assigned a noncompensable rating, effective August 5, 2009.  This decision represents a full grant of the benefit sought and this matter is currently not on appeal. 

The Veteran provided testimony before a Decision Review Officer (DRO) in February 2011.  A transcript is of record.

The Board previously remanded this case in September 2012 to afford the Veteran the opportunity to testify at a Board hearing.  As such, in November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.

In July 2014, the Board denied the Veteran's motion to revise or reverse a January 2008 Board decision that denied service connection for PTSD on the grounds of clear and unmistakable error.  The Board also remanded the remaining issues on appeal for further development.  The case has now been returned for final appellate review. 

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  


FINDINGS OF FACT

1.  Since the August 5, 2009 effective date of the award of service connection, the Veteran's service-connected PTSD has caused occupational and social impairment with deficiencies in most areas due to such symptoms as sleep disturbance, nightmares, flashbacks, obsessional rituals, impaired impulse control, impaired memory and concentration, and neglect of hygiene.  

2.  Since the August 5, 2009 effective date of the award of service connection, the Veteran's service-connected PTSD has rendered him unable to secure and follow a substantially gainful occupation.

3.  In a final decision issued on January 15, 2008, the Board reopened the claim for service connection for PTSD and denied such claim on the merits.

4.  On August 5, 2009, VA received the Veteran's informal claim to reopen his claim of entitlement to service connection for PTSD.

5.  The Veteran did not file a formal or informal claim to reopen his previously denied claim for service connection for PTSD after the January 2008 Board decision and prior to August 5, 2009, nor were relevant service department records subsequently associated with the record.
   

CONCLUSIONS OF LAW

1.  Effective August 5, 2009, the criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  Effective August 5, 2009, the criteria for a TDIU due to service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).

3.  The criteria for an effective date prior to August 5, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claims arise from an appeal of the initial rating and effective date assigned following the grant of service connection for his PTSD in the March 2010 rating decision and the effective date assigned following the award of a TDIU in the January 2012 rating decision.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating and effective dates, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of VA treatment, Social Security Administration (SSA) records, an April 2011 private opinion, a December 2014 vocational expert's opinion, and VA examination reports.  Moreover, the Veteran's as well as his representative's statements in support of the claims, including his hearing testimony, are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in January 2010, May 2011, and September 2014 that fully addressed the nature and severity of his PTSD and its effect on his occupational and social functioning.  The Board notes that the Veteran's representative in a July 2015 brief indicated that the most recent VA examination may not be adequate because the examiner did not review the claims folder.  However, an addendum opinion in September 2015 indicated that the examiner had reviewed the VBMS record and there was no change in his opinion.  As such, the Board finds that such VA examinations, to include the opinions offered therein, are adequate to decide the claims because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and complete mental status examinations.  Moreover, such reports provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent September 2014 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's claims and no further examination is necessary.

Pertinent to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD, the Board notes that the relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  Moreover, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his application to reopen a claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already of record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the February 2011 RO hearing and November 2012 Board hearing, the DRO and undersigned Veterans Law Judge adequately explained the claims then on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the DRO and Board determined that further evidentiary development was necessary to include obtaining identified medical records and providing additional VA examinations.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify or assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in the September 2012 remand, the Board directed the AOJ to schedule the Veteran for a Board hearing.  As noted above, a hearing was held in November 2012.  In its July 2014 remand, the Board directed the AOJ obtain additional VA treatment records and afford the Veteran a VA examination.  The AOJ obtained VA treatment records dated to September 2015 and the Veteran was afforded a VA examination in September 2014 that is adequate for appellate review.  The AOJ was also directed to issue a statement of the case with respect to the matter of entitlement to an earlier effective date for the award of service connection for PTSD.  A statement of the case was issued in September 2014 and the Veteran submitted a substantive appeal that same month.  The Board recognizes that the AOJ did not refer the matter of a TDIU to the VA Director of Compensation and Pension as directed by the Board.  Nevertheless, as the Board has awarded herein a 70 percent schedular rating for PTSD as well as a TDIU from the date of the award of service connection, referral to the Director of Compensation and Pension has been rendered moot.  Accordingly, the Board finds that there has been substantial compliance with the Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  Higher Initial Rating for PTSD

The Veteran is seeking rating in excess of 50 percent for his service-connected PTSD, excluding a period of hospitalization from April 12, 2011, to June 1, 2011, where a temporary total rating has been assigned.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18 ; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130  has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, the Board will still consider this information as relevant to this appeal.

Pertinent VA treatment records have been reviewed.  In sum, these records show the following symptoms: anxiety, nightmares, irritability, anger outbursts, difficulty concentrating, hypervigilance, intrusive thoughts, avoidance, and being easily startled.  The Veteran also endorsed a sense of being cut off from other people and avoided crowds.  However, he denied suicidal ideation and homicidal ideation.  The Veteran was consistently clean and neatly dressed.  Speech was normal.  There was no evidence of delusions and insight was fair and judgment was good.  GAF scores ranged from 50 to 55 prior to 2013.  However, more recent clinical records dated in 2013 and 2014 show GAF scores ranging from 60 to 65.  He also received inpatient treatment for his PTSD for a month in April 2011 at which time his GAF was 37.  

The Board also notes that a December 2003 SSA determination shows that the Veteran had been considered disabled due to PTSD since October 1997.

The Veteran was afforded a VA examination in January 2010.  The Veteran reported a history of substance abuse, but had not had any substance since 1999.  He reported that he did not trust the government or authority.  He usually detached from other people, except for friends in Alcoholics Anonymous (AA) and other soldiers in his PTSD program.  He reported avoidance symptoms, nightmares, impaired impulse control, intrusive thoughts, and feeling panicky and anxious.  He was on medications to cope with depression and anxiety.  Presently, he felt sad, but had no self-injurious thoughts or suicidal ideation.  However, he did feel that life was not worth living, but had no significant plans to end his life.  He had decreased energy, interest, and a poor sex drive.  He denied paranoia or auditory hallucinations.  

The Veteran had been married five times.  He had difficulty tolerating social gatherings.  He had a good relationship with his four adult sons, but avoided his grandkids.  He reported that he was fired from his job as a machinist due to disciplinary issues.  He was involved in fistfights with other workers.  He had problems with authority and was never promoted even though others were promoted.  He stated that he was walked out of his job and he tried to work elsewhere, but was not able to hold jobs.   He had worked in an auto parts store and as a security guard.  However, the Veteran reported that he had not been able to work for the past 10 years due to his physical and psychiatric problems.

On physical examination, there was no self-neglect.  The Veteran was mildly anxious, but cooperative.  He maintained support and eye contact.  Speech was relevant and coherent.  Mood was mildly dysphoric and anxious, but not agitated.  His affect was restricted.  The Veteran denied suicidal ideations or homicidal ideations.  Thought processes were organized and goal directed.  The Veteran was devoid of delusions or hallucinations.  Cognitive functions including orientation, memory, and abstract function were satisfactory.  He exhibited insight into his illness and his judgment was fair.

The examiner found that the Veteran met the diagnostic criteria for PTSD as characterized by intrusive thoughts, nightmares, guilt feelings, and hypervigilance.   These symptoms appear to have an impact on his functionality in different spheres of his life.  The Veteran has been married five times and had difficulty maintaining a relationship.  He remained estranged from his siblings and had limited interactions with his grandchildren.  It is quite possible that his mood status, including being emotionally distant, lack of intimacy, and angry outbursts may have caused his marriages to fail.  The Veteran continued to maintain some relationships with a few friends and continued to fish.   His personal hygiene appeared to be satisfactory.  With regards to his occupational functioning, the Veteran was able to work continuously as a machinist for 22 years in spite of the PTSD symptoms, however he was never promoted and got fired.  Presently, he has not been able to work due to significant medical issues (degenerative joint disease and two myocardial infarctions) compounded by PTSD symptoms. The Veteran appears to be functioning inadequately in his role as a husband, grandfather, and brother.  He does have some supportive friends.  The Veteran is currently on SSA disability benefits and is unlikely to be gainfully employed in the future.  The Veteran does take care of his personal hygiene and activities of daily living and continues to refrain from substances.

In support of his claim, the Veteran submitted a private opinion dated in April 2011.  The examiner found that the Veteran had been unemployable due to his psychiatric condition since October 1999.  The examiner summarized the Veteran's treatment records dating back to this date and determined that, when considering the complete record, the Veteran had been unemployable since that time.  

The Veteran was afforded another VA examination in May 2011.  The Veteran reported an increase in symptoms over the past year.  He reported functional impairment in the area of leisure activities, marital interactions, and activities of daily living.  He noted strain in his marriage due to his anger and irritability triggered by his exaggerated startle, which historically caused him occupational difficulty as had his vigilance.  Other factors that the Veteran felt impacted his current work potential was his general difficulty relating to other people.  He had a history of difficulty with interpersonal interactions at the workplace, including a history of physical violence with co-workers.  His hypervigilance has led to interpersonal conflict and physical violence and causes him to be highly uncomfortable around people and in public settings and contributes to extreme emotional lability volatility and anger.  These factors also impact his leisure and productive activities as he tends to avoid crowded public places and seeks out quiet or solitary pleasurable activities (e.g. fishing or walking in an isolated area).

Despite these factors, it was noted that the Veteran tends to have a largely positive relationship with his wife and with three of his sons and states he gets along with his ex-wives.  He also enjoys his regular AA meetings and will have coffee with his sober friends following meetings but that is the limit of his social activity.  He sees his sons every 3 weeks or so and speaks with one particularly frequently - weekly.  Finally he finds it difficult to motivate self for activities of daily living at times.  He states he routinely goes three days without a shower until wife reminds him.

On physical examination, the Veteran was pleasant and cooperative.  He was oriented to person, place, and time.  His speech was within normal.  He had good grooming and hygiene.  Veteran maintained good eye contact during interview.  His mood was somewhat depressed and affect was consistent with depression and was quite constricted with very little modulation and no brighter affect present.  Thought content was normal and thought process was linear and logical.  No gross cognitive deficits were noted during examination and, thus, no formal testing was completed The Veteran denied suicidal and homicidal ideation.  He was not deemed to be of imminent risk to himself or others.  His GAF score was 45.  Based on his severe hypervigilance and exaggerated startle and his interpersonal difficulties, the examiner opined that it would be expected that he would have a very difficult time finding and maintaining gainful employment above and beyond any other factors that impact employability.  Additionally, his decreased motivation in terms of activities of daily living would have a negative impact on his ability to work.  

Most recently, the Veteran was afforded a VA examination in September 2014.  The Veteran essentially reported the same symptoms as the prior examinations.  The examiner found that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  The examiner indicated that the Veteran exhibited depressed mood, chronic sleep impairment, and mild memory loss.  His speech was within normal.  His affect was constricted and his mood was mildly depressed.  Thought processes were logical and there was no suicidal or homicidal ideation.  There were also no hallucinations or delusions.  In a September 2015 addendum, the examiner indicated that the electronic record was reviewed with no change in his prior findings.  
 
The claims file also includes a December 2014 private Vocational Consultation.  After reviewing the record, the Vocational expert found that the Veteran had not been able to sustain competitive gainful employment since October 8, 1999.  The expert was in agreement with the April 2011 private opinion.  The record was consistent and there had been no remission since that time, or improvement in the Veteran's level of functioning.  From a vocational perspective, it is more likely than not that the Veteran was unemployable within the world of work based on the records reviewed from that date forward.  

At the hearings and in statements of record, the Veteran has reported not being able to work due to mental and physical impairments.  The Veteran reported problems holding a job after being fired as a machinist.  He reported that he could not concentrate for more than 20 minutes.  He had problems with authority and acted out inappropriately towards supervisor.  He also had fist fights at work.  He reported being scared easily and a lack of control.  He also reported social impairment.  He had been married five times.  He did not get along with his family members and did not spend any time with grandchildren.  He reported not having many friends.  He avoided crowds.  He also testified that he was obsessed with finding fishing lures in trees and described the compulsive need to collect and organize fishing lures.  He reported feeling nervous, edgy, and panicky if he could not look for lures.  He also reported the need to constantly move his fingers and had worn out the arms of a leather chair.  He also reported poor impulse control, lack of hygiene, panic attacks, hypervigilance, trust issues, and difficulty adapting to stressful circumstances.   

The Veteran's current spouse has also reported similar symptoms, including his obsession with fishing lures, hygiene issues, lack of concentration, impaired impulse control, depression, and lack of motivation.  She reported that he did not socialize and had problems getting along with his family.  
  
In applying the rating criteria to the evidence of record, the Board finds the Veteran's PTSD more nearly approximates the criteria for a 70 percent evaluation from the date of the award of service connection.  Based on the Veteran's symptoms discussed above, the evidence of record demonstrates that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.  In this regard, the evidence documents impaired memory and concentration as well as impaired impulse control.  The Veteran and his spouse have described obsessional rituals as well as neglect in his hygiene.  The Veteran has experienced anger outbursts, irritability, and continuous depression as documented in VA treatment records and VA examinations.  Moreover, he has been essentially isolated, with few friends or close relationships.  He has been married five times and essentially avoids people and crowds.  In sum, the evidence showed that the Veteran had an inability to establish and maintain effective relationships that has existed since the date of award of service connection.  

The record also showed a history of problems at work due to issues with supervisors and altercations with coworkers.  The record includes the April 2011 private opinion, May 2011 VA examination, and December 2014 vocational expert's opinion that all indicate that the Veteran would be unable to work.  Specifically, his symptoms of depression, anxiety, authority issues, and his inability to establish and maintain effective relationships cause occupational and social impairment with deficiencies in work, mood, and family relations.  

Significantly, although his GAF scores have been higher recently showing some improvement, previously, the Veteran had predominantly been assigned GAF scores that were 50 or lower, which is indicative of serious symptoms such as suicidal ideation or obsessional rituals.  Further, on one occasion during the appeal period, the Veteran was hospitalized for PTSD symptoms and a GAF of 37 was given.  In summary, resolving all benefit of the doubt in favor of the Veteran, a 70 percent rating is warranted from the date of award of service connection.  See Fenderson.   

Nevertheless, the preponderance of the evidence is against a higher evaluation of 100 percent.  The Veteran has been consistently alert and fully oriented; his thought processes and communications were not grossly impaired; and his speech was consistently within normal limits.  The medical evidence of record clearly showed that the Veteran did not have persistent delusions or hallucinations, or grossly inappropriate behavior.  Further, there is no medical evidence of a persistent danger to hurting self or others.  The Veteran has consistently denied suicidal or homicidal ideation.  The medical evidence of record routinely showed that the Veteran was able to maintain minimal personal hygiene.  Further, although there were some reports of memory problems, there has been no medical finding that the Veteran's memory loss was to such an extent that he consistently did not remember names of close relatives, his own occupation or his own name.  He has also been able to maintain a relationship with his current wife. 

Moreover, again, the Veteran's GAF scores are indicative of serious symptoms such as suicidal ideation or obsessional rituals, which are criteria under the current 70 percent rating.  In other words, the lowest GAF score assigned by medical professionals when treating the Veteran reflected the 70 percent rating criteria.  Further, more recent GAF scores have been higher.  The record does not support a finding that the Veteran's PTSD has caused total occupational and social impairment.

In sum, the degree of PTSD impairment is adequately contemplated by the current 70 percent rating.  There is simply no showing of total occupational and social impairment so as to warrant the next-higher 100 percent evaluation.  

The Board has carefully reviewed and considered the Veteran's and his spouse's statements regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran and his spouse are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's and his spouse's statements concerning the severity of his symptoms when assigning the current 70 percent disability rating.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for PTSD.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, an initial 70 percent rating, but no higher, is warranted for the Veteran's service-connected PTSD, effective August 5, 2009.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 70 percent for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.
§ 5107; 38 C.F.R. §§ 4.3, 4.7.


III.  TDIU prior to October 14, 2010

The present appeal also includes the issue of entitlement to a TDIU prior to October 14, 2010.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As the Veteran has been awarded a 70 percent disability rating for his PTSD herein, effective the date of his award for service connection, August 5, 2009, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) from the date of award of service connection.

However, the Board must still determine whether the Veteran's service-connected PTSD resulted in impairment so severe prior to October 14, 2010 that it is impossible for the average person to follow a substantially gainful occupation.  The Board recognizes that the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In this case, the Board has considered the clinical findings and opinions as well as the lay evidence to assess the functional effects of the Veteran's psychiatric impairment on his activities of daily living, to include employment.  As discussed above, the Veteran's PTSD symptoms severely impaired his ability to obtain and maintain employment.  In this regard, the Veteran has consistently reported that he has been unable to work since approximately 1996 due to his PTSD.  His wife has also described his functional impairment, such as the inability to perform certain daily tasks including showering and household chores.  Moreover, in the April 2011 opinion, the private examiner determined that the Veteran's PTSD symptoms had been so severe to prevent him from working since October 1999.  Likewise, in a December 2014 vocational consult, the Vocational expert also agreed with this finding.  Moreover, although not dispositive on the Board, the record also shows that the Veteran was found disabled due to his PTSD by SSA.  Importantly, the May 2011 VA examiner also found that the Veteran's PTSD symptoms would impact his ability to find and maintain gainful employment.  The VA examiner did not indicate that these symptoms were of recent onset and, significantly, the same symptoms are documented in previous medical records.  
     
Therefore, the Board will resolve all doubt in the Veteran's favor and conclude that the Veteran was unemployable due to his service-connected PTSD from the date of award of service connection.  Consequently, entitlement to TDIU is warranted, effective August 5, 2009.  38 U.S.C.A.  § 5107(b), 38 C.F.R. § 3.102.  

IV.  Service Connection for PTSD prior to August 5, 2009

The Veteran contends that he is entitled to an effective date prior August 5, 2009, for the grant of service connection for PTSD.  Specifically, he asserts that the effective date should be October 15, 1999, the date he initially filed a claim for service connection for PTSD.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran initially filed an Application for Compensation or Pension citing PTSD as one of his disabilities that was received by VA on October 15, 1999.  Subsequently, he filed a claim for service connection for PTSD, which was received by VA on June 16, 2000.  It appears that the October 1999 claim was construed by the RO as a claim for pension only, which was denied in a March 2001 rating decision.  However, service connection for PTSD was subsequently denied in a March 2002 rating decision.  The Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.  As such, this decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

Subsequently, in January 2004, the Veteran filed a claim to reopen his claim for service connection, which was denied by the RO in a November 2004 rating decision.  The Veteran appealed this determination to the Board.  In a January 15, 2008 decision, the Board reopened the claim for PTSD, but denied the Veteran's claim for service connection for PTSD on the merits, finding that, while the Veteran's in-service stressor had been corroborated, he did not have a diagnosis of PTSD.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and the Chairman did not order reconsideration of such decision.  Moreover, in a July 2014 decision, the Board found that there was no clear and unmistakable error (CUE) in the January 2008 decision.  As no other exception to finality is applicable, the Board's January 2008 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Thereafter, VA received the Veteran's current claim to reopen a claim for service connection for PTSD on August 5, 2009.  The Veteran was afforded a January 2010 VA examination, which found that the Veteran met the criteria for PTSD due to his in-service combat stressors.  In a March 2010 Memorandum, the RO noted that the Board had previously confirmed the Veteran's claimed in-service stressors.  As such, in the March 2010 rating decision, the RO awarded service connection for PTSD and assigned an effective date of August 5, 2009, the date VA received his application to reopen his previously denied claim.  

In his statements of record, the Veteran has asserted that the effective date for the grant of service connection for PTSD should be the date VA received his original claim, i.e., October 15, 1999.  In this regard, his representative has asserted that relevant service records have been associated with the record since the prior final denial by the Board in January 2008.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease.  This regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  Id. at (c)(3).

Such regulation essentially establishes that, where an initial claim is denied due to the lack of evidence of an in-service event, but is later granted based all or in part on subsequently acquired service records establishing the in-service event and a nexus between the in-service event and the current disability, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  In this sense, the original claim is not reopened, rather, it is reconsidered and such serves as the date of the claim and the earliest date for which benefits may be granted.

Importantly, the Federal Circuit found that "[s]ection 3.156(c) only applies 'when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.'  New and Material Evidence, 70 Fed.Reg. at 35,388 (emphasis added)."  Blubaugh v. McDonald, 773 F.3d. 1310 (Fed. Cir. 2014).  

In this case, the record shows the Veteran's service treatment and personnel records were associated with the record in July 2005.  Moreover, these records were explicitly considered in an October 2006 supplemental statement of the case (SSOC) issued in conjunction with the Veteran's prior appeal.  Importantly, no additional service records have been associated with the record since the January 2008 Board decision.  The Veteran's representative also appears to assert that additional service department records by way of stressor verification were subsequently associated with the record.  However, the October 2006 SSOC and the January 2008 Board decision clearly document that the Veteran's stressors were already verified.  Rather, the claim was denied by the Board on the basis of no current diagnosis of PTSD.  The March 2010 Memorandum by the RO also showed that the Veteran's stressors had previously been verified by the Board.  As such, the Board must conclude that no additional service records have been associated with the record since the prior final adjudication and, in turn, the provisions of 38 C.F.R. § 3.156(c)(1) are not applicable.  

In sum, the Veteran's January 2004 claim was adjudicated by the AOJ in the November 2004 rating decision, appealed to the Board, and denied by the Board in January 2008.  Consequently, given the finality of the January 2008 Board decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for the award of an earlier effective date.  

Significantly, the Board also finds that there is no document of record that can be construed as an informal or formal claim for service connection for PTSD that was received after the final January 2008 denial, but prior to the receipt of the August 5, 2009 claim.  In this regard, in June 2008, the Veteran, through his then representative, requested a copy of the Board's January 2008 decision.  Likewise, in October 2008, the Veteran requested a copy of all PTSD claims.  These requests were responded to by the RO in December 2008 and January 2009.  Subsequently, in July 2009, the Veteran's current representative filed a copy of a Fee Agreement and Appointment of Individual as Claimant's Representative.  However, nothing in these documents can be construed as a claim to reopen at that time.  In this regard, there is no mention of what benefits, if any, the Veteran was seeking at that time.  

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's PTSD during this period also cannot constitute a request to reopen a claim for service connection.

Based on the analysis above, after reviewing the totality of the evidence, the Board finds that the RO did not receive an application for compensation benefits prior to the receipt of the Veteran's claim to reopen in August 2009.  The Board recognizes the Veteran's assertions that he has been suffering from PTSD since his initial October 1999 claim.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim to reopen after the final Board disallowance of the claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by statute from assigning an effective date prior to August 5, 2009, for the grant of service connection PTSD.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to August 5, 2009 for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Effective August 5, 2009, an initial 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 

Effective August 5, 2009, a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  

An effective date prior to August 5, 2009, for the grant of service connection for PTSD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


